*63OPIHIOH,
By his
Honor John St. Paul,
Dafendant wanted eight certain cast iron wheels renació acoerding to plans of its own, and at a time when labor and material wore scarce because of the great war in which this nation was then engaged. Plaintiff thought the work would be unsatisfactory but defendant insisted.
Defendant then furnished a blue print according to whioh the work was to he done; oil whioh it tea written that the prioe should not exceed |26 per wheel. But the olorlc to whom the order was given would not guarantee a prioe; whereupon defendant "suggested, or ordered, that one wheel he repaired, and then we would ascertain the cost and seexwhether to ge on with the work."
Heither at that time, nor afterwards,' did the defendant intimate that it was unwilling to have the work done on all eight wheels if the price did not exceed |l26 per wheel; hut on the contrary defendant then sent all eight wheels to plaintiff, whe remade them and returned then to defendant; and the latter accepted them without protest and proceeded to use them as far as possible.
Six months afterwards, whan plaintiff sought to oolleot his bill, defendant still mads no complaint 'about the work, *64"Sxoept X remember saying that the bill was high, and I ashed for the blue-print, which we never found, so that I could shew what I haa written on it, and we couia look at it together,"
October 17th, 1921.
She cost of the work was #40.40 per wheel, and a bill was rendered for that amount; all due to the fact that plaintiff’s clerk failed to report to his employer the price limit fixed by defendant. But as defendant had expressly stated its unwillingness to pay more than #25 per wheel, plaintiff can recover no more.
On the other hand, wha*«ene party does work for another, who accepts the product and uses it, equity would seam to require that the latter should pay at least the price fixed by himself, even though there was some misunderstanding about the amount of work to be done or the price to be paid for it. 0? C. C, 21, 1965. And accordingly, the contention that defendant owes for but one wheel, does not seen to'-rns well founded.
The judgment appealed from is therefore amended by increasing the amount allowed plaintiff to $200o,- with interest etc; and as thus amended it is affirmed at defendants cost.
Ascended and Affirmed.
Hew Orleans ha,